Jenkins, P. J.
This was a suit by a real-estate broker for commissions. See Latimer v. Gifford, 37 Ga. App. 1 (138 S. E. 859). The jury found for the defendants. No error of law is complained of, and the plaintiff’s motion for a new trial is based solely upon the usual general grounds. The jury being authorized by the evidence to find that the *761plaintiff had been given a reasonable time in order to effect a sale under the contract of listment, which was indefinite as to the time of his employment, and that after such reasonable time had elapsed and before any purchaser had been procured and presented, the property had been withdrawn from the hands of the broker, the verdict in favor of the defendants was not without evidence to support it.
Decided November 16, 1928.
William, Attaway, E. B. Moss, for plaintiff.
J. E. Mozley, George D. Anderson, for defendants.

Judgment affirmed.


Stephens and Bell, JJ., concur.